Charles Tschupp and Mary Schupp v. Commissioner.Tschupp v. CommissionerDocket No. 94603.United States Tax CourtT.C. Memo 1963-98; 1963 Tax Ct. Memo LEXIS 245; 22 T.C.M. (CCH) 466; T.C.M. (RIA) 63098; April 4, 1963*245  Charles Tschupp, pro se, 117-13 Sutter Ave., Ozone Park, N. Y. John B. Murray, Esq., for the respondent.  MULRONEY Memorandum Opinion MULRONEY, Judge: The respondent determined a deficiency in petitioners' 1959 income tax in the amount of $292.78. The deductibility of a $900 item of expense in connection with petitioner's rental property is in dispute. Charles Tschupp, who will hereinafter be called petitioner, is the husband of Mary Schupp. * They reside in Long Island, New York, and they filed their joint income tax return for 1959 with the district director of internal revenue, Brooklyn, New York. Petitioner owns what is described as a "cold water" tenement with eight apartments, located in New York about eight miles from his home. During the year 1959 petitioner computed his rental income from the tenement by deducting $900 paid for janitor and repair services which he testified were performed*246  by his two teen-age sons. He testified his son Charles, then 17, performed the janitor services, consisting mostly of cleaning the halls and stairs once a week; that he had paid Charles, pursuant to prior agreement, $10 a week for said work. However, he added: "I wouldn't say that I paid him $10 every week for the entire year, but I estimate I paid him at the very least $400." Petitioner testified he had an agreement with his son John, then 16, to pay him $2 an hour for repair work on the tenement, consisting of plumbing, plastering, and work of that nature; and that he paid John $500 for his work in 1959. He said his payments to his sons were in cash and that he kept no records of the payments or the hours the boys worked. He appeared pro se and called his two sons as witnesses and asked each how much money he had received in 1959 as payment for his services. Charles answered: "In the area of $450 to $500", and John answered: "I guess about $500; something in that neighborhood." The boys were in high school in 1959 and their work was performed after school, or on weekends, or school vacation days. We feel it was established the boys did perform some services in connection with*247  the rental property for which the father paid them. However, the evidence to substantiate the $900 amount which he claimed he paid the boys is not convincing. The figure is apparently based on a guess or estimate. We hold he is entitled to a deduction of $500 for the janitor and repair services performed by his two sons. Some other items in respondent's determination were not contested. Decision will be entered under Rule 50.  Footnotes*. Paragraph 2 of the stipulation filed by the parties is as follows: The family name of the petitioners is distinguished by their spelling of the surname. The petitioning husband's name is spelled Tschupp, while the last name of his wife, Mary, is spelled Schupp.↩